DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 45-47, 50, 53, 56, 60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0239189, hereinafter Hwang, claiming the priority date of provisional applications: 62/491,303, 62/491,300 and 62/475,879) and in view of Anderson et al (US 2012/0275366, hereinafter Anderson) and in view of Vangala et al (US 2015/0305056, hereinafter Vangala).

Regarding claim 41, Hwang discloses a wireless communication device (wireless device, Fig. 19) comprising circuitry (processor and memory, Fig. 19), configured to:					control power saving function of the wireless communications device based on a discontinuous reception (DRX) cycle, the DRX cycle comprising an ON duration and an OFF duration (control of DRX, Para [0206], DRX cycle with ON duration and OFF duration, Para [0078]/Fig. 4, DRX to reduce battery consumption, Para [0076]);								receive, from a network node, information indicating parameters including a group identifier and a wake-up signal timing offset, the wake-up signal timing offset indicating a time offset for communicating a wake-up signal before the ON duration of the DRX cycle (higher layer signaling indicates information about size and number of sub-frames for a wake-up signal window, which is a window where a wake-up signal is transmitted, Para [0138]/Fig. 11, higher layer signaling also indicates the gap (i.e. timing offset) between the WUSO and the paging window, Para [0203], where the paging window is the interval the wireless device may need to monitor or not monitor for NDPCCH, Para [0202], UE monitors for the PDCCH during the ON duration, Para [0081], group ID of wireless device, Para [0287]);							monitor a wake-up signal transmission channel according to the wake-up signal timing offset and the group identifier for receiving a wake-up signal from the network node, wherein the group identifier addresses a plurality of wireless communication devices (WUS is generated in the form of a physical channel, Para [0290], monitor channel associated with a WUS, Para [0292], device monitors for the assigned WUSO, Para [0202], monitor for WUS in WUSO window, Para [0138], the gap is provided to the wireless device to detect the WUSO, Para [0203] and a PO is in the nth sub-frame, the start of the WUSO window can be the nth sub-frame minus the offset sub-frame value provided by the higher layer, Para [0153], WUS comprises group identifier of wireless devices, Para [0016]).  Also see pages 15-27 from provisional application 62/491,300;		but does not disclose the wake-up signal comprises an index that identifies a wake-up condition for each of the plurality of wireless communication devices nor the group identifier comprising a wake-up signal radio network temporary identifier (WUS-RNTI) nor the wake-up signal transmission channel is scrambled with the WUS-RNTI. Anderson discloses a wake up message where a UE is assigned an index/bit within the group, Fig. 8a, UE is assigned a wake-up RNTI, Para [0072], scrambling using the specific wake-up RNTI, Para [0088], PDCCH wake-up message is a PDCCH transmission using (scrambled by) a particular w-RNTI, Para [0086].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Anderson in the system of Hwang in order to save power and prevent battery drain by activating and deactivating wireless devices with appropriate signaling;				and does not disclose triggering criteria associated with a forced wake-up, wherein the circuitry is configured to wake up as the forced wake-up under a condition that the triggering criteria is met even without detecting an indication to wake up by the wake-up signal.  Vangala discloses the UE can skip waking up during the ON duration of multiple DRX cycles and it is therefore desirable to set a maximum limit on the number of DRX cycles that can be skipped, Para [0179].  In view of the combination, wake up signals can consecutively have a bit indicating the UE to not wake up but the UE has to wake up if the limit of skipped cycles is reached.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Vangala in the system of Hwang in view of Anderson to improve communications where the base station can provide indications to wireless devices of scheduled upcoming RRC connections.
Regarding claim 42, Hwang discloses the wireless communications device of claim 41, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: detect the wake-up signal on the wake-up signal transmission channel; and determine whether the wake-up signal indicates a wake-up or a non-wake-up condition; and based on detecting the wake-up condition indicated by the wake-up signal, monitor a physical downlink control channel (PDCCH) at a next ON duration of the DRX cycle (the wireless device uses the wake up signal received during the WUS window to monitor for a NPDCCH during the active mode or to not monitor for the NPDCCH if the WUS is a go-to-sleep command, Para [0158], WUS indicate the device should wake up for monitoring or go-to-sleep and not monitor, Para [0202]).
Regarding claim 43, Hwang discloses the wireless communications device of claim 41, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: detect the wake-up signal on the wake-up signal transmission channel; and determine whether the wake-up signal indicates a wake-up or a non-wake-up condition; and based on detecting the non-wake up condition indicated by the wake-up signal, skip monitoring a physical downlink control channel (PDCCH) at a next ON duration of the DRX cycle (the wireless device uses the wake up signal received during the WUS window to monitor for a NPDCCH during the active mode or to not monitor for the NPDCCH if the WUS is a go-to-sleep command, Para [0158], WUS indicate the device should wake up for monitoring or go-to-sleep and not monitor, Para [0202]).
Regarding claim 45, Hwang discloses the wireless communications device of claim 44, but not fully wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: based on detecting no wake-up signal on the wake-up signal transmission channel (no wake-up command detected, Para [0158]), check for criteria associated with a forced wake-up condition.  Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].
Regarding claim 46, Hwang discloses the wireless communication device of claim 45, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: based on detecting that the criteria associated with a force wake-up condition indicates a wake-up condition, monitor Physical Downlink Control Channel (PDCCH) at a next ON duration of the DRX cycle.  Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].
Regarding claim 47, Hwang discloses the wireless communication device of claim 45, but not wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: based on detecting that the criteria associated with a force wake-up condition indicates a non-wake up condition, skip monitoring Physical Downlink Control Channel (PDCCH) at a next ON duration of the DRX cycle.  Vangala discloses the UE can skip waking up during the ON duration of multiple DRX cycles as long as the maximum limit has not been reached, Para [0179].
Regarding claim 50, Hwang discloses the wireless communications device of claim 41, but not wherein the group identifier comprises an index that identifies a wake-up condition for each of the plurality of wireless communication devices in an ordered group.  Anderson discloses a wake up message where a UE is assigned an index/bit within the group, Fig. 8a.  
Regarding claim 53, Hwang discloses the wireless communications device of claim 52, wherein the group RNTI is indicated by frequency-shift keying (FSK) on and off frequencies (FSK is well known in the art to one with ordinary skill).
Regarding claim 56, Hwang discloses the wireless communications device of claim 41, but not wherein the wake-up signal transmission channel is monitored in radio resource control (RRC) connected mode.  Vangala discloses the connected DRX configuration, Para [0125] and stay in RRC connected state with C-DRX cycle, Para [0127].
Regarding claim 60, Hwang discloses a network node (base station, Fig. 19) comprising a processor and a memory (processor and memory, Fig. 19), the wireless communications device further including computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to:							transmit, to a wireless communication device, information indicating parameters including a wake-up signal timing offset, the wake-up signal timing offset indicating a time offset for communicating a wake-up signal before an ON duration of a discontinuous reception (DRX) cycle, the DRX cycle comprising the ON duration and an OFF duration for controlling power saving function (higher layer signaling indicates information about size and number of sub-frames for a wake-up signal window, which is a window where a wake-up signal is transmitted, Para [0138]/Fig. 11, higher layer signaling also indicates the gap (i.e. timing offset) between the WUSO and the paging window, Para [0203], where the paging window is the interval the wireless device may need to monitor or not monitor for NPCCH, Para [0202], UE monitors for the PDCCH during the ON duration, Para [0081].  Further disclosing the WUSO is before the paging window, control of DRX, Para [0206], DRX cycle with ON duration and OFF duration, Para [0078]/Fig. 4, DRX to reduce battery consumption, Para [0076]);							transmit a wake-up signal, to the wireless communication device, according to the wake-up signal timing offset and the group identifier, wherein the group identifier addresses a plurality of wireless communication devices (WUS is generated in the form of a physical channel, Para [0290], monitor channel associated with a WUS, Para [0292], device monitors for the assigned WUSO, Para [0202], monitor for WUS in WUSO window, Para [0138], BS transmits WUS to notify wireless devices that a PDCCH is transmitted or not, Para [0257], the gap is provided to the wireless device to detect the WUSO, Para [0203] and a PO is in the nth sub-frame, the start of the WUSO window can be the nth sub-frame minus the offset sub-frame value provided by the higher layer, Para [0153], group ID of wireless devices, Para [0016]);					but does not disclose the wake-up signal comprises an index that identifies a wake-up condition for each of the plurality of wireless communication devices nor the group identifier comprising a wake-up signal radio network temporary identifier (WUS-RNTI) nor the wake-up signal transmission channel is scrambled with the WUS-RNTI. Anderson discloses a wake up message where a UE is assigned an index/bit within the group, Fig. 8a, UE is assigned a wake-up RNTI, Para [0072], scrambling using the specific wake-up RNTI, Para [0088], PDCCH wake-up message is a PDCCH transmission using (scrambled by) a particular w-RNTI, Para [0086];  				and does not disclose triggering criteria associated with a forced wake-up, wherein the circuitry is configured to wake up as the forced wake-up under a condition that the triggering criteria is met even without detecting an indication to wake up by the wake-up signal.  Vangala discloses the UE can skip waking up during the ON duration of multiple DRX cycles and it is therefore desirable to set a maximum limit on the number of DRX cycles that can be skipped, Para [0179].  In view of the combination, wake up signals can consecutively have a bit indicating the UE to not wake up but the UE has to wake up if the limit of skipped cycles is reached.  
Regarding claim 62, Hwang discloses the wireless communication device of claim 41, wherein the information is received via RRC message (WUS information can be signaled by higher layer signaling, Para [0138],higher layer signaling is RRC signaling, Para [0198]).
Regarding claim 63, Hwang discloses the wireless communication device of claim 41, but not wherein the information further comprises a wake-up signal duration.  Anderson discloses the wake-up RNTI may be assigned a certain duration, Para [0072].

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Anderson, in view of Vangala and in view of Yang et al (US 2018/0227856, hereinafter Yang).

Regarding claim 55, Hwang discloses the wireless communication device of claim 41, but not wherein the wireless communications  device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: transmitting a wake-up signal capability in a UE capability message to the network node using RRC message.  Yang discloses the UE may provide configuration information to the eNB about the features of the UE, including one or more ON durations of the C-DRX cycle that the UE may skip, Para [0107].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yang in the system of Hwang in view of Anderson and Vangala in order to predict traffic patterns and to efficiently configure features of wireless communications according to the predictions.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Anderson and in view of Vangala and in view of Jokimies et al (US 2013/0044661, hereinafter Jokimies).

Regarding claim 57, Hwang discloses the wireless communications device of claim 41, but not wherein the parameters further comprise criteria associated with a forced wake-up condition comprising a maximum time drift.  Jokimies discloses the internal clocks of a wireless device may drift over time and may drift significantly given a long time period of an extended DRX when the device is powered down, Para [0013] and Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].  In view of the combination the UE has to wake up every so often to avoid significant time drifts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jokimies in the system of Hwang, in view with Anderson and Vangala in order to solve problems associated with using an extended DRX cycle such as clock drift.  

Allowable Subject Matter
Claims 51, 58 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Hwang does not disclose the forced wake-up condition nor scrambling using the WUS-RNTI, which was admitted by the prior office action.  Applicant also asserts the Anderson reference does not disclose the amended limitations including the WUS-RNTI and scrambling using the WUS-RNTI.  In response, Anderson clearly discloses the wake-up RNTI that is assigned by the eNB to the UE, Para [0072] and further performing scrambling using the wake-up RNTI, Para [0088].  Further scrambling using RNTI is well known in the art, in this case the WUS-RNTI.					Applicant argues Vangala does not disclose a forced wake-up under a condition triggering criteria even without detecting an indication to wake up.  Applicant then admits Vangala discloses the UE has to wakeup after a maximum limit of skipped DRX cycles is reached.  Further asserting Vangala requires an indication to wake the UE up even still (without citing a paragraph).  In response, Vangala discloses the UE has to wake-up if a maximum limit of skipped DRX cycles is reached.  The limit of skipped cycles being reached is the condition triggering the forced wake-up.  The limitation states a forced wake-up occurs without detecting an indication to wake up from the wake up signal.  In view of the combination of references, the wake up signal may indicate the UE may not wake-up (via a bit indicator as in Anderson), where the wake-up signal can consecutively indicate the UE not to wake up, but in view of Vangala the UE can’t skip waking up when a limit of skipped DRX cycles is reached (i.e. UE is forced to wake up at that point).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461